PER CURIAM.
Eric Pearson Lee seeks to appeal the district court’s orders denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001) and denying reconsideration of that order. We have reviewed the record and the district court’s *135opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Lee, Nos. CR-98-282; CA-00-1192-1 (M.D.N.C. Nov. 27, 2001; Feb. 6, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.